COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Mack B. Yates v. Harris County

Appellate case number:    01-16-00086-CV

Trial court case number: 2014-67727

Trial court:              113th District Court of Harris County

        On April 21, 2016, appellant, Mack B. Yates, filed an affidavit of indigence in this Court
in the above-referenced appeal. On June 27, 2016, this Court forwarded the affidavit to the trial
court and advised the trial court clerk to send a copy of the affidavit promptly to the court
reporter. We stated that a contest had to be filed within 10 days after the affidavit was received
by the trial court. See TEX. R. APP. P. 20.1(e). We further stated that if no contest was filed, the
trial court clerk was to advise this Court promptly. On September 23, 2016, a supplemental
clerk’s record was filed, in which the trial court clerk noted that no contest was filed.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(i)(4).

        It is further ORDERED that the Court Reporter file with this Court, within 30 days of
the date of this order and at no cost to appellant, the reporter’s record. See id.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: October 6, 2016